Title: Mary Smith Cranch to Abigail Adams, 11 April 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					Dear sister
					Quiny April 11th 1800.
				
				My fears are all alive. cousin Thomas wrote mr Cranch that his Mother was not so well as she had been. I have observ’d many threatnings for some weeks past, many cares upon the mind some perplexities—all to be revolv’d when the Head is laid upon the Pillow added to the Rhumaick affections which march generally produces— surely here are causes enough to make me fear that sickness is the cause of my not receiving a Letter from my dear Sister the last week. to morrows mail will I hope releave my Mind—
				Congress are coming to a close I find & I shall expect to see you by the middle of May if able to ride so far. a journey taken in this delightful season may be friendly to your health if you do not hurry thro’: The work upon your House is hurring on the Rooms are Rais’d I have not been to see them without any evil accident. I remov’d a Monday all the glass from the closet Mr Porter was groaning about help I told her you expected Zuby to return to her in the spring— She said you had not possitively engag’d her. she had rather have her than any one else. She Says mrs Tufts is very unwilling to part with her, but tho’ her sister likes the Family she is not contented She does not like so still a Life & She thinks She will return she call’d her upon her way to her Sister the day before yesterday with a Bundle in her hand. I was not at home So do not know if She means to return to Mrs Tufts or not
				Mrs Black thinks you Might do very well with Mrs Briggs for a cook (if You enter into particular ingagments with her I believe her Temper is not So agreable as one could wish). She must know what is expected of her. an obliging disposition would not make a difficulty about triffles If you will venture I will apply immediately. She knows how to Cook any thing & is a remarkable good Baker
				as mr Whitney is publish’d I think he will be married soon mr Clark leaves the House in a fortnight. Mr Black has a large dry chamber in Which mr adams Book may be put Mr Black has offer’d

the Room. The furniture mr whitneys Says may be left till you wish to remove it. mr Mears will remove Mr Brislers so all things seem to go on Very Smoothly
				If mrs Porter was as easy & happy in her disposition as her Husband there would be no difficulies for you to encounter with them If she had as good health tis possible she might be, tho I question it Thier Faces indicate different degrees of tranquility in their formation
				so far as we have yet heard mr Gerry has a large Majority for Governor but the returns from the upper counties are not come in. there has been a trial for Jacobin Senators whether they have succeeded I do not know. mr Gerry was brought forward by Jacobins & supported by many Feds. If the President had not known him to have been a Man of abilities & integrety he would not have sent him an Envoy to France, say both parties. his Soul had not been try’d before— President washington appointed Munroe minister to the same place—but would he have chosen him Governor of V——a after his return? how foolishly people argue when they want a pretext for their actions which are is ostensible only
				do you know how it was that so totally Secluded as we were in [our] childhood from the world. we came to be so interested in the [po]liticks of it at so earley a Period of Life—I think I can tell. what other Subject did we hear our Father & master witmarsh converse upon when they met or our venerable Grandfather—major Humphry—Doctor Tufts & a few more of our dear Parents particular Friends, & tho none of the conversation was addressd to us, yet it furnish’d us with valuable Ideas: it lead us to read the foreign news in the publick prints, to read the debates of the British Parlement & to turn over the Historick Page of the History of Nations: method was wanting in our Studies, & we had no one to point us to it, no one that notic’d with what avidity we attended to, & treasur’d up the observations which fell from their Lips. our Parents felt the necessaty of keeping us from Scenes of disapation & frivolity, & left the rest to nature & I will say genious, whether they discover’d it or not. For our last in the Bell-Letters we are indebted to—You know who—
				but I must close. the mail will be ready to take this before I have finish’d—if I begin a new page accept this / with Love from your grateful & affectionate Sister
				
					Mary Cranch
				
			